ORDER
PER CURIAM.
On consideration of the motion of appel-lee, Gerald I. Shugoll, for clarification of the court’s opinion filed January 10, 2002, and appellants’ opposition thereto, it is
ORDERED that the motion is granted to the extent that the court’s opinion filed Januai’y 10, 2002, is amended as follows:
On page 561, footnote 3 of 778 A.2d 559, should read:
The claim against Dr. Shugoll was “dismissed in its entirety” on June 7, 2000, without explanation. No appeal was taken from this order of dismissal. The complaint against GUMC Unified Billing Services, Dr. Colson and Sheil-ene Scott was dismissed on June 7, 2000, for “failure to state a claim upon which relief can be granted.” On February 15, 2001, the complaint “as to all claims asserted against Defendants” was dismissed “for failure to state a claim upon which relief can be granted.”